Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-13-00645-CV

                                            Raul GALAZ,
                                              Appellant

                                                   v.

   CHASE BANK USA, N.A., and Vion Holdings LLC Assignee of Chase Bank USA, N.A.,
                                   Appellees

                      From the County Court at Law No. 2, Bexar County, Texas
                                      Trial Court No. 369246
                              Honorable Jason Pulliam, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: October 23, 2013

DISMISSED FOR WANT OF JURISDICTION

           Appellee Vion Holdings LLC, an assignee of certain credit card debt from Appellee Chase

Bank USA, sued Appellant Raul Galaz for breach of contract. Vion alleged that Galaz failed to

pay for debt incurred on credit card accounts for which Vion alleged Galaz was responsible. Galaz

filed cross-claims against Chase Bank. After Vion non-suited Galaz, Chase Bank removed the

case to federal district court. The district court remanded the case to the county court on December

21, 2011. On July 26, 2012, Galaz filed a counterclaim against Vion. On February 6, 2013, Chase
                                                                                   04-13-00645-CV


Bank and Galaz reached a settlement agreement. The agreement disposed of all claims between

Chase Bank and Galaz, but expressly did not dismiss any causes of action Galaz had against Vion.

       On May 30, 2013, the trial court issued findings of fact and conclusions of law. It found

that Galaz did not serve Vion with his counterclaim. The trial court concluded that Vion was not

a party to the suit when Galaz filed his counterclaim.

       On August 20, 2013, Galaz filed a notice of appeal. After reviewing the record, on

September 25, 2013, we ordered Galaz to show cause in writing why this appeal should not be

dismissed for want of jurisdiction because the appellate record does not contain a final judgment.

See TEX. R. APP. P. 42.3(a); Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001) (noting

that generally “an appeal may be taken only from a final judgment”). Galaz’s timely response

conceded that the appellate record does not contain a final judgment.

       Therefore, we dismiss this appeal for want of jurisdiction. See TEX. R. APP. P. 42.3(a);

Lehmann, 39 S.W.3d at 195. Costs of court for this appeal are taxed against Appellant.



                                                 PER CURIAM




                                               -2-